Case 1:18-cv-00681-RJL Document 104-1 Filed 01/08/20 Page 1 of 7




       Exhibit 1
          Case 1:18-cv-00681-RJL Document 104-1 Filed 01/08/20 Page 2 of 7


From:             Joshua Riley
To:               Eden Quainton
Cc:               Meryl Governski; Michael Gottlieb; Sam Hall
Subject:          Rich v. Butowsky / Butowsky RFAs
Date:             Wednesday, November 27, 2019 2:49:14 PM
Attachments:      Second RFAs to Butowsky.pdf


Mr. Quainton,

I attach and hereby serve Plaintiff’s Second Set of RFAs to Edward Butowsky. As you will
see, several of the requests are re-stated from the First RFAs to address certain of your prior
objections.

~Josh

Joshua Riley
Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, N.W.
Washington, DC 20005
(t) 202 237.2727
jriley@bsfllp.com
www.bsfllp.com
        Case 1:18-cv-00681-RJL Document 104-1 Filed 01/08/20 Page 3 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



AARON RICH
                              Plaintiff,

       v.                                                  Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                           Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                              Defendants.


               PLAINTIFF’S SECOND SET OF REQUESTS FOR ADMISSION
                       TO DEFENDANT EDWARD BUTOWSKY

       Plaintiff Aaron Rich, by and through his counsel and pursuant to Rules 26 and 36 of the

Federal Rules of Civil Procedure, hereby requests that Defendant Butowsky respond to the

following Requests For Admission (“Requests”) within thirty days of service and afterwards

supplement such responses as may become necessary to comply with the requirements of Rule

26(e) of the Federal Rules of Civil Procedure.

                           DEFINITIONS AND INSTRUCTIONS

       Plaintiff incorporates by reference all the instructions, definitions, and rules contained in

the Federal Rules of Civil Procedure and for purposes of the Requests, the following definitions

shall apply.

A.     These Requests are continuing so as to require supplemental responses during the pendency

       of the litigation in accordance with Fed. R. Civ. P. 26(e).

B.     Answer each Request separately and fully.

C.     If you do not admit a Request, the answer shall specifically deny it and set forth in detail

       the reason(s) for denial in accordance with Fed. R. Civ. P. 36(a)(4).
     Case 1:18-cv-00681-RJL Document 104-1 Filed 01/08/20 Page 4 of 7



D.   If you deny only part of a Request, you must specify the part admitted and qualify or deny

     the rest in accordance with Fed. R. Civ. P. 36(a)(4).

E.   If you object or otherwise decline to set forth in your response any of the information

     requested by any Request, set forth the exact ground upon which you rely with specificity

     so as to permit the Court to determine the legal sufficiency of your objection or position,

     and provide the most responsive information you are willing to provide without a court

     order.

F.   Unless words or terms have been given a specific definition herein, each word or term used

     herein shall be given its usual and customary dictionary definition.

G.   The terms defined herein should be construed broadly to the fullest extent of their meaning

     in a good faith effort to comply with the Federal Rules of Civil Procedure.

H.   The Requests hereby incorporate any and all of the Definitions in the agreed-upon

     Stipulated Protective Order, filed on the docket at ECF No. 29 (“Protective Order”).

I.   “You,” “Your,” or “Yours” refers to Defendant Edward Butowsky and includes any

     persons or entities acting for him or on his behalf, including but not limited to all

     representatives, servants, agents, employees, officers, affiliates, subsidiaries, parent

     companies, and/or third parties, as well as any entities over which Defendant Butowsky

     has control.

J.   “State” or “Stated” means the utterance or conveyance of words, whether in writing or

     orally, and a “Statement” means a thing that is Stated. Where a Request for Admission

     references a particular Statement that is not in quotation marks, the Request seeks Your

     admission that one Stated the subject matter either verbatim or in sum and substance.




                                              2
      Case 1:18-cv-00681-RJL Document 104-1 Filed 01/08/20 Page 5 of 7



K.   “DNC Emails” references emails from the Democratic National Committee that were

     published by Wikileaks in 2016

                  SECOND SET OF REQUESTS FOR ADMISSION

RFA 58:     Admit that You do not know why Seth Rich was killed.

RFA 59:     Admit that You do not know whether Seth Rich’s murder was related to the
            transmittal of the DNC Emails to Wikileaks.

RFA 60:     Admit that You have not provided to the Washington, D.C., Metropolitan Police
            Departmetn any evidence relating to the murder of Seth Rich.

RFA 61:     Admit that You have Stated to at least one other person that Aaron Rich was
            involved in downloading the DNC Emails.

RFA 62:     Admit that You have Stated to at least one other person that Aaron Rich was
            involved in transmitting the DNC Emails to WikiLeaks.

RFA 63:     Admit that You have Stated to at least one other person that Aaron Rich received
            money from WikiLeaks in exchange for DNC Emails.

RFA 64:     Admit that Seymour Hersh did not make any Statements to you about Aaron Rich.

RFA 65:     Admit that the “close friend” referenced in the second sentence of your response to
            Interrogatory #2 is Ellen Ratner.

RFA 66:     Admit that the “source close to Mr. Assange” referenced in the fourth sentence of
            your response to Interrogatory #2 is Ellen Ratner.

RFA 67:     Admit that Joel Rich never Stated to You that Aaron Rich was involved in
            downloading the DNC Emails.

RFA 68:     Admit that Joel Rich never Stated to You that Aaron Rich was involved in
            transmitting the DNC Emails to Wikileaks.

RFA 69:     Admit that You do not know whether Aaron Rich was involved in downloading the
            DNC Emails.

RFA 70:     Admit that You do not know whether Aaron Rich was involved in transmitting the
            DNC Emails to Wikileaks.

RFA 71:     Admit that You do not know whether Aaron Rich received money from Wikileaks
            in exchange for the DNC Emails.



                                             3
      Case 1:18-cv-00681-RJL Document 104-1 Filed 01/08/20 Page 6 of 7



RFA 72:     Admit that You do not know whether Aaron Rich has been interviewed by law
            enforcement in connection with Seth Rich’s murder.

RFA 73:     Admit that You do not know whether the Federal Bureau of Investigation examined
            Seth Rich’s laptop.

RFA 74:     Admit that You do not know when the Federal Bureau of Investigation examined
            Seth Rich laptop.

RFA 75:     Admit that the first time you Stated that Mr. Assange had said, “Look at Aaron’s
            bank accounts” was in Your response to Interrogatories in this litigation.

RFA 76:     Admit that You have paid money to Matt Couch.

RFA 77:     Admit that You have paid money to Shadowbox.

RFA 78:     Admit that You have paid money to Manuel Chavez (a/k/a Defango)

RFA 79:     Admit that you have sent or received messages about Seth Rich or Aaron Rich via
            the email address ed@chapwoodinvestments.com.



DATED: November 27, 2019

                                        BOIES SCHILLER FLEXNER LLP

                                        /s/ Meryl C. Governski
                                        MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                        1401 New York Ave NW
                                        Washington, DC 20005
                                        Tel: (202) 237-2727
                                        Fax: (202) 237-6131
                                        mgovernski@bsfllp.com




                                            4
       Case 1:18-cv-00681-RJL Document 104-1 Filed 01/08/20 Page 7 of 7



                             CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on November 27, 2019, a copy of the foregoing

document was served on Defendant Butowsky and on Defendant Couch and to their counsel Eden

Quainton at equainton@gmail.com. Mr. Quainton has agreed to convey served documents to

Defendant America First Media through Defendant Couch as necessary.


DATED: November 27, 2019

                                         BOIES SCHILLER FLEXNER LLP

                                         /s/ Meryl C. Governski
                                         MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                         1401 New York Ave NW
                                         Washington, DC 20005
                                         Tel: (202) 237-2727
                                         Fax: (202) 237-6131
                                         mgovernski@bsfllp.com
